DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehr (US 7,466,221).
With respect to claim 1, Lehr discloses a child safety seat assembly (100) comprising: a safety seat (102), the safety seat comprising a base (138) configured to be engageable to a seat of a vehicle (10) and a harness (120, 124, 126) configured for securing a child in the safety seat (102); and a sensor and alert module (col, 3, lines 23-51) engaged to the safety seat (102) and being configured for detecting positioning of a child upon the safety seat and alerting a user thereof (col. 3, lines 23-25), and for detecting buckling of the harness and alerting the user of a buckling failure (col. 4), said sensor and alert module (col, 3, lines 23-51) comprising: a microprocessor (166), and a speaker (168) being operationally engaged to the microprocessor (166), the microprocessor (166) being programmed for actuating the speaker (168) to emit an audible alert signal when detecting positioning of the child upon the safety seat and a buckling failure (col. 3, lines 23-25; col. 7, lines 58-67, col. 8, col. 9, lines 1-49), the speaker (168) being positioned in a front side (fig. 1) of the base (138) of the safety seat adjacent one of a pair of lateral sides (fig. 1) of the base (138), the speaker (168) being configured for being positioned adjacent an innermost lateral side of the pair of lateral sides (fig. 1) relative to the vehicle (10), the speaker (168) being configured for being positioned such that the audible alert signal is emitted laterally inwardly relative to the vehicle (10) and toward a front cabin portion of the vehicle (10).  (Figs. 1-7, col. 2, lines 26-67, cols. 3-10.)  Furthermore, regarding the limitation of “the speaker being configured for being positioned such that the audible alert signal is emitted laterally inwardly relative to the vehicle and toward a front cabin portion of the vehicle” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Lehr discloses the structural limitation of the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr in view of Appukutty et al. (US 2017/0129399).
With respect to claim 2, Lehr is silent regarding the sensor and alert module being configured for detecting coupling of the base to the seat of the vehicle and alerting the user of a coupling failure.  Appukutty et al. teaches of the sensor and alert module (10) being configured for detecting coupling of the base (fig. 1) to the vehicle (paragraph 36) and alerting the user of a coupling failure (figs. 1, 8; steps 722,724,726).  (Figs. 1-8, paragraphs 20-90.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Appukutty et al. into the invention of Lehr in order to correct the child seat attachment configuration.  (Paragraph 85.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr in view of Lliteras et al. (US 2010/0253504).
With respect to claim 3, Lehr discloses the sensor and alert module (col, 3, lines 23-51) comprises: a battery (70) operationally engaged to the microprocessor (166; col. 6, lines 16-24; claim 9); a buckling sensor (152, 214) engaged to a buckle of the harness and being operationally engaged to the microprocessor (166) (col. 3, lines 52-61), the buckling sensor (152, 214) being configured for detecting insertion of a tongue of the harness into the buckle (col. 3, lines 52-61); an occupancy sensor (144, 146, 148, 150) engaged to a seat section of the safety seat (102) and being operationally engaged to the microprocessor (166), the occupancy sensor (144, 146, 148, 150) being configured for detecting the positioning of the child (col. 3, lines 23-25; col. 7, lines 46-57, col. 9, lines 21-30) upon the seat section of the safety seat (166).  (Figs. 1-7, col. 2, lines 26-67, cols. 3-10.) Lehr discloses the speaker may be electro-acoustic transducer that may convert electrical signals into sounds to alert the user to positioning of the child upon the safety seat and a buckling failure (col. 6, lines 10-15) but is silent regarding a separate transceiver and speaker.  Lliteras et al. teaches of having separate speaker and transducers within an alarm mechanism (121) (paragraph 39).  (Figs. 1-5, paragraphs 28-70.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Lliteras et al. into the invention of Lehr in order to alert a person as to an alarm condition, which may be one of several possible alarm conditions.  (Paragraph 39.)
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr and Lliteras et al., as applied to claims 1 and 3 above, and further in view of Owens (US 2010/0078978).
With respect to claims 4-5, Lehr, as modified, is silent regarding a battery indicator.  Owens teaches of an indicator (‘power level indicator’) operationally engaged to the microprocessor (136, paragraph 28), such that the microprocessor is positioned for selectively actuating the indicator for indicating a low charge level of the battery (paragraph 33); wherein the indicator comprises a light emitting diode (‘flashing light’; paragraph 33).  (Figs. 1-2, paragraphs 10-33.)  Lehr, as modified, discloses the claimed invention except for the indicator engaged to the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the indicator to the base, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lehr, Lliteras et al. and Owens, as applied to claims 1 and 3-5 above, and further in view of Patterson et al. (US 2005/0280297).
With respect to claim 6, Lehr, as modified, is silent regarding the sensor and alert module being configured for detecting coupling of the base to the seat of the vehicle and alerting the user of a coupling failure.  Patterson et al. teaches of a coupling sensor (42) engaged to the base (fig. 3A) and being operationally engaged to the microprocessor (‘electronic control unit’), the coupling sensor (42) being configured for detecting the coupling of the base (fig. 3A) to the seat (12) of the vehicle, such that the microprocessor is positioned for selectively actuating the at least one of a transceiver and a speaker for alerting the user to a coupling failure (paragraphs 35-46; fig. 6).  (Figs. 1-6, paragraphs 20-49.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Patterson et al. into the invention of Lehr, as modified, in order to appropriately monitor the state of a tether securing the child seat to a vehicle.  (Paragraph 4.)
With respect to claim 7, Lehr, as modified, is silent regarding programming code positioned on an electronic device of the user enabling the electronic device for receiving and processing transmissions from the transceiver.  Owens teaches programming code positioned on an electronic device (150) of the user enabling the electronic device for receiving and processing transmissions (120) from the transceiver (118) (paragraphs 11, 13-19, 27).  (Figs. 1-2, paragraphs 10-33.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Owens into the invention of Lehr, as modified, in order to lessen or eliminate the risk of fatality or injury to a child left unattended in a vehicle's interior as a passenger in a child safety seat.  (Paragraph 2.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lehr in view of Appukutty et al., Lliteras et al., Owens and Patterson et al.
With respect to claim 8, Lehr discloses a child safety seat assembly (100) comprising: a safety seat (102), the safety seat comprising a base (138) configured to be engageable to a seat of a vehicle (10) and a harness (120, 124, 126) configured for securing a child in the safety seat (102); and a sensor and alert module (col, 3, lines 23-51) engaged to the safety seat (102) and being configured for detecting positioning of a child upon the safety seat and alerting a user thereof (col. 3, lines 23-25), and for detecting buckling of the harness and alerting the user of a buckling failure (col. 4); the sensor and alert module (col, 3, lines 23-51) comprises: a battery (70) operationally engaged to the microprocessor (166; col. 6, lines 16-24; claim 9).  (Figs. 1-7, col. 2, lines 26-67, cols. 3-10.)  Lehr is silent regarding the sensor and alert module being configured for detecting coupling of the base to the seat of the vehicle and alerting the user of a coupling failure.  Appukutty et al. teaches of the sensor and alert module (10) being configured for detecting coupling of the base (fig. 1) to the vehicle (paragraph 36) and alerting the user of a coupling failure (figs. 1, 8; steps 722,724,726).  (Figs. 1-8, paragraphs 20-90.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Appukutty et al. into the invention of Lehr in order to correct the child seat attachment configuration.  (Paragraph 85.)  Lehr, as modified, is silent regarding a battery indicator.  Owens teaches of an indicator (‘power level indicator’) operationally engaged to the microprocessor (136, paragraph 28), such that the microprocessor is positioned for selectively actuating the indicator for indicating a low charge level of the battery (paragraph 33); wherein the indicator comprises a light emitting diode (‘flashing light’; paragraph 33).  (Figs. 1-2, paragraphs 10-33.)  Lehr, as modified, discloses the claimed invention except for the indicator engaged to the base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the indicator to the base, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Lehr discloses a buckling sensor (152, 214) engaged to a buckle of the harness and being operationally engaged to the microprocessor (166) (col. 3, lines 52-61), the buckling sensor (152, 214) being configured for detecting insertion of a tongue of the harness into the buckle (col. 3, lines 52-61); an occupancy sensor (144, 146, 148, 150) engaged to a seat section of the safety seat (102) and being operationally engaged to the microprocessor (166), the occupancy sensor (144, 146, 148, 150) being configured for detecting the positioning of the child (col. 3, lines 23-25; col. 7, lines 46-57, col. 9, lines 21-30) upon the seat section of the safety seat (166).  (Figs. 1-7, col. 2, lines 26-67, cols. 3-10.) Lehr discloses the speaker may be electro-acoustic transducer that may convert electrical signals into sounds to alert the user to positioning of the child upon the safety seat and a buckling failure (col. 6, lines 10-15) but is silent regarding a separate transceiver and speaker.  Lliteras et al. teaches of having separate speaker and transducers within an alarm mechanism (121) (paragraph 39).  (Figs. 1-5, paragraphs 28-70.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Lliteras et al. into the invention of Lehr in order to alert a person as to an alarm condition, which may be one of several possible alarm conditions.  (Paragraph 39.)  Lehr, as modified, discloses the sensor and alert module (col, 3, lines 23-51) comprising: a microprocessor (166), and a speaker (168) being operationally engaged to the microprocessor (166), the microprocessor (166) being programmed for actuating the speaker (168) to emit an audible alert signal when detecting positioning of the child upon the safety seat and a buckling failure (col. 3, lines 23-25; col. 7, lines 58-67, col. 8, col. 9, lines 1-49), the speaker (168) being positioned in a front side (fig. 1) of the base (138) of the safety seat adjacent one of a pair of lateral sides (fig. 1) of the base (138), the speaker (168) being configured for being positioned adjacent an innermost lateral side of the pair of lateral sides (fig. 1) relative to the vehicle (10), the speaker (168) being configured for being positioned such that the audible alert signal is emitted laterally inwardly relative to the vehicle (10) and toward a front cabin portion of the vehicle (10).  (Figs. 1-7, col. 2, lines 26-67, cols. 3-10.)  Furthermore, regarding the limitation of “the speaker being configured for being positioned such that the audible alert signal is emitted laterally inwardly relative to the vehicle and toward a front cabin portion of the vehicle” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Lehr discloses the structural limitation of the claim.  Lehr, as modified, is silent regarding the sensor and alert module being configured for detecting coupling of the base to the seat of the vehicle and alerting the user of a coupling failure.  Patterson et al. teaches of a coupling sensor (42) engaged to the base (fig. 3A) and being operationally engaged to the microprocessor (‘electronic control unit’), the coupling sensor (42) being configured for detecting the coupling of the base (fig. 3A) to the seat (12) of the vehicle, such that the microprocessor is positioned for selectively actuating the at least one of a transceiver and a speaker for alerting the user to a coupling failure (paragraphs 35-46; fig. 6).  (Figs. 1-6, paragraphs 20-49.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Patterson et al. into the invention of Lehr, as modified, in order to appropriately monitor the state of a tether securing the child seat to a vehicle.  (Paragraph 4.)  Lehr, as modified, is silent regarding programming code positioned on an electronic device of the user enabling the electronic device for receiving and processing transmissions from the transceiver.  Owens teaches programming code positioned on an electronic device (150) of the user enabling the electronic device for receiving and processing transmissions (120) from the transceiver (118) (paragraphs 11, 13-19, 27).  (Figs. 1-2, paragraphs 10-33.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Owens into the invention of Lehr, as modified, in order to lessen or eliminate the risk of fatality or injury to a child left unattended in a vehicle's interior as a passenger in a child safety seat.  (Paragraph 2.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614